FILE COPY




                               IN THE SUPREME COURT OF TEXAS
                                         -- -- -- --


NO. 12-0741
                                                 §
                                                 §
 IN THE INTEREST OF S.W., K.H,                                                  Tarrant County,
                                                 §
 K.H., K.H., K.H. AND K.V.,
                                                 §
 CHILDREN                                                                            2nd District.
                                                 §
                                                 §


                                                                               November 21, 2012

        Petitioners' petitions for review, filed herein in the above numbered and styled case,
 having been duly considered, are ordered, and hereby are, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        The Court, noting that petitioners have filed an affidavit attesting to the inability to pay
 costs herein expended, hereby waives payment of costs.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 8th day of April, 2013.


                                                      Blake A. Hawthorne, Clerk

                                                      By Kathy Sandoval, Deputy Clerk
                                                                        FILE COPY




                         The Second Court of Appeals

                                Fort Worth, Texas


Supreme Court No.        12-0741

Court of Appeals No.     02-11-00200-CV



      Please note Rule 18.5 TEX. R. APP. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals’ mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order in the above case received in the ________ Court of
Appeals on ________________________.



      By _______________________________
         Deputy Clerk